Exhibit 10.1
This SIXTH AMENDMENT AND RESTATEMENT AGREEMENT is dated as of July 29, 2009
(this “Sixth Amendment”) and is made in reference to the Amended and Restated
Credit Agreement, dated as of July 1, 2004 (as amended, supplemented or
otherwise modified to the date hereof, the “Credit Agreement”), among PIKE
ELECTRIC CORPORATION, a Delaware corporation (“Parent”), PIKE ELECTRIC, INC., a
North Carolina corporation (“OpCo”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), J.P. MORGAN
SECURITIES INC., as syndication agent, FIRST TENNESSEE BANK, NATIONAL
ASSOCIATION, as documentation agent, and BARCLAYS BANK PLC, as administrative
agent for the Lenders thereunder (in such capacity, the “Administrative Agent”).
All capitalized terms used herein that are defined in the Credit Agreement and
that are not otherwise defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, Parent and OpCo have requested that (a) the Lenders agree to amend the
Credit Agreement to modify certain terms and conditions of the Credit Agreement
and (b) the Credit Agreement be amended and restated in the form attached to
this Sixth Amendment; and
WHEREAS, subject to the terms and conditions set forth below, the Required
Lenders have agreed to such amendments and the amendment and restatement of the
Credit Agreement solely on the terms and conditions set forth in this Sixth
Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:
SECTION 1. AMENDMENT AND RESTATEMENT OF THE CREDIT AGREEMENT
OpCo, Parent and the Required Lenders hereby agree that the Credit Agreement
shall be automatically amended and restated in its entirety effective as of the
Sixth Amendment Effective Date (as defined below) in the form set forth in
Exhibit A (after giving effect to this Sixth Amendment, the “Second Amended and
Restated Credit Agreement”).
SECTION 2. CONDITIONS PRECEDENT
This Sixth Amendment shall become effective upon the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Sixth Amendment
Effective Date”):
2.1. Execution. The Administrative Agent shall have received counterparts of
this Sixth Amendment duly executed by Parent, OpCo and the Required Lenders.
2.2. Fees and Expenses. The Administrative Agent shall have received (a) an
amendment fee, for the account of each Lender that consents to this Sixth
Amendment by executing and delivering this Sixth Amendment to the Administrative
Agent appropriately completed on or prior to July 27, 2009, in an amount equal
to 0.25% of the sum of (1) such Lender’s Revolving Commitment, if any, and,
without duplication, Revolving Extensions of Credit, if any, and (2) the
outstanding principal amount of such Lender’s Term Loans under the Second
Amended and Restated Credit Agreement and (b) an extension fee, for the account
of each Lender under the Revolving Facility that extends its Revolving
Commitment to July 1, 2012 by executing and delivering this Sixth Amendment to
the Administrative Agent appropriately completed on or prior to July 27, 2009,
in an amount equal to 1.00% of the sum of such Lender’s Revolving Commitment
and, without duplication, Revolving Extensions of Credit.

 

 



--------------------------------------------------------------------------------



 



2.3. Opinions of Counsel. The Administrative Agent and its counsel shall have
received originally executed copies of a written legal opinion of K&L Gates LLP,
counsel to Parent, OpCo and the other Credit Parties, dated as of the Sixth
Amendment Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent (and Parent, OpCo and each other Credit Party hereby
instructs K&L Gates LLP to deliver such opinions to the Administrative Agent).
2.4. Consents and Approvals. All material governmental and third party approvals
necessary in connection with this Sixth Amendment, the continuing operations of
Parent, Opco and their Subsidiaries and the transactions contemplated hereby
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on this Sixth Amendment that the Arrangers reasonably deem to
be material.
2.5. Restated Guarantee. The Administrative Agent shall have received
counterparts of the Second Amended and Restated Guarantee Agreement duly
executed by the Guarantors.
2.6. Litigation, etc. On the Sixth Amendment Effective Date, there shall be no
actions, suits or proceedings pending or, to the knowledge of Parent or OpCo,
threatened in writing against any Credit Party with respect to this Sixth
Amendment or any other Credit Document or the transactions contemplated hereby
or thereby which could be reasonably expected to have a Material Adverse Effect.
2.7. Other Documents. The Administrative Agents and the Required Lenders shall
have received such other documents, information or agreements regarding the
Credit Parties as the Administrative Agent may reasonably request.
SECTION 3. REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent and the Required Lenders to enter into this
Sixth Amendment, each of Parent and OpCo hereby represents and warrants to the
Administrative Agent and the Lenders that (before and after giving effect to
this Sixth Amendment):
3.1. Corporate Power and Authority. Each Credit Party has the corporate power
and authority, and the legal right, to make and deliver this Sixth Amendment and
to carry out the transactions contemplated by, and perform its obligations
under, the Second Amended and Restated Credit Agreement and the other Credit
Documents to which it is a party.
3.2. Authorization of Agreements. Each Credit Party has taken all necessary
corporate or other action to authorize the execution and delivery of this Sixth
Amendment and the performance of the Second Amended and Restated Credit
Agreement and the other Credit Documents to which it is a party.
3.3. Incorporation of Representations and Warranties from Credit Documents. Each
of the representations and warranties made by any Credit Party herein or in or
pursuant to the Credit Documents is true and correct in all material respects on
and as of the Sixth Amendment Effective Date as if made on and as of such date
(except that any representation or warranty which by its terms is made as of an
earlier date shall be true and correct as of such earlier date).

 

2



--------------------------------------------------------------------------------



 



3.4. Performance of Agreements and Conditions. Parent, OpCo and the other Credit
Parties have performed in all material respects all agreements and satisfied all
conditions which this Sixth Amendment and the other Credit Documents provide
shall be performed or satisfied by Parent, OpCo or the other Credit Parties on
or before the Sixth Amendment Effective Date.
3.5. Absence of Default. After giving effect to this Sixth Amendment, no Default
or Event of Default has occurred and is continuing, or will result from the
consummation of the transactions contemplated by this Sixth Amendment.
SECTION 4. MISCELLANEOUS.
4.1. Counterparts. This Sixth Amendment may be executed by the parties hereto in
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Sixth Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Sixth Amendment.
4.2. Expenses. OpCo agrees to pay or reimburse the Administrative Agent for all
of its reasonable out-of pocket costs and expenses in connection with the
negotiation, preparation, execution and delivery of this Sixth Amendment,
including, without limitation, the reasonable fees and expenses of Latham &
Watkins LLP.
4.3. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
and the other Credit Documents shall continue to be and shall remain in full
force and effect in accordance with their terms. This Sixth Amendment shall not
constitute an amendment or waiver of any provision of the Credit Agreement or
the other Credit Documents not expressly referred to herein and shall not be
construed as an amendment, waiver or consent to any action on the part of OpCo
or of Parent that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Any
reference to the “Credit Agreement” in the Credit Documents or any related
documents shall be deemed to be a reference to the Credit Agreement as amended
by this Sixth Amendment.
4.4. GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.5. Miscellaneous. On and after the Sixth Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof”, or words of like import referring to the Credit Agreement shall mean
and be a reference to the Second Amended and Restated Credit Agreement.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be executed
and delivered by their respective duly authorized officers as of the day and
year first above written.

            PIKE ELECTRIC CORPORATION
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Chief Financial Officer     
PIKE ELECTRIC, INC.
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Administrative Agent
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[SEE EXHIBIT 10.2]

 

A-1